Citation Nr: 1600158	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-15 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to an initial rating in excess of 10 percent for tinea skin infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active duty from September 5, 1979, to April 17, 1980.  He also had a period of active duty for training from July 25, 1974, to November 25, 1974.

This case comes to the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied nonservice-connected pension benefits.  

A December 2014 rating decision granted service connection for tinea skin infection and assigned a 10 percent rating, effective August 12, 2013.  In March 2015, the Veteran filed a notice of disagreement to the initial rating.

The Veteran was scheduled for a Board hearing at the RO in October 2015, but did not report for the hearing.  In a statement signed prior to the date of the hearing and received in November 2015, the representative indicated that the Veteran no longer wanted a Board hearing.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d), (e) (2015).

The issue of entitlement to an initial rating in excess of 10 percent for tinea skin infection is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

While the Veteran had a period of active duty for training for more than 90 days during a period of war, he was not disabled from a disease or injury incurred or aggravated in line of duty during that period, and he was not discharged or released from that service as a result of a service-connected disability.




CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  However, that where the law, and not the evidence, is dispositive in a claim, those duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Valiao v. Principi, 17 Vet. App. 229 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Pension is available to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of his own willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. § 3.342(a) (2015). 

A Veteran meets the service requirements of this section if the Veteran served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from that service for a service-connected disability; (3) for a period of 90 consecutive days or more and the period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014).

Active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (2015). 

The qualifying periods of war include the Vietnam era.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.3 (2015).  The Vietnam era began August 5, 1964, and ended May 7, 1975.  38 U.S.C.A. § 101(11) (West 2014); 38 C.F.R. § 3.2(f)(i) (2015).

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203 (2015); Duro v. Derwinski, 2 Vet. App. 530 (1992).  A claim for nonservice-connected pension by a claimant whose service department records do not show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veteran claims he is entitled to nonservice-connected pension as he served in the National Guard from July 1972 to April 1980.

The record contains certification that the Veteran served on active duty from September 5, 1979, to April 17, 1980.  As that service was not during a period of war, he is not eligible for pension based on that period of active duty.  38 U.S.C.A. § 1521(j) (West 2014).  

The record also contains certification that the Veteran served on a period of active duty for training from July 25, 1974, to November 25, 1974.  That period of active duty for training was during a period of war, the Vietnam era, and amounts to over 90 days of service.  However, that period was active duty training, and the Veteran was not disabled from a disease or injury incurred or aggravated in line of duty during that period of active duty for training.  He was also not discharged or released from that period of active duty for training as a result of a service-connected disability.  Thus, he is not eligible for pension based on that service.  38 U.S.C.A. § 1521(j) (West 2014).  

The Board notes that service connection for tinea skin infection has been granted.  However, that disability was found to have been incurred during active duty from September 5, 1979, to April 17, 1980, not during the eligible period of active duty for training from July 25, 1974, to November 25, 1974.  

Thus, while the Veteran had a period of active duty for training for more than 90 days during a period of war, he was not disabled from a disease or injury incurred or aggravated in line of duty during that period, and he was not discharged or released from such service as a result of a service-connected disability.  Therefore, the evidence does not show that he meets the threshold requirements necessary to establish eligibility for nonservice-connected pension benefits.  As the law is dispositive in the claim, it must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

To the extent that the Veteran may be asserting that equity warrants the grant of nonservice-connected pension benefits, matters of equitable relief are only within the discretion of the Secretary of VA.  The Board does not have the authority to award equitable relief.  38 U.S.C.A. § 503 (West 2014); Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

Entitlement to nonservice-connected pension benefits is denied.


REMAND

A December 2014 rating decision granted service connection for tinea skin infection and assigned a 10 percent rating, effective August 12, 2013.  In March 2015, the Veteran filed a notice of disagreement to the initial rating.  Thus, the Board is required to remand the issue of entitlement to an initial rating in excess of 10 percent for tinea skin infection for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an initial rating in excess of 10 percent for tinea skin infection.  Advise the Veteran that a timely substantive appeal is necessary to perfect an appeal to the Board.  If an appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


